Title: From George Washington to John Witherspoon, 8 March 1785
From: Washington, George
To: Witherspoon, John



revd Sir,
Mount Vernon 8th March 1785.

From the cursory manner in wch you expressed the wish of Mr Bowie, to write the Memoirs of my life—I was not, at the moment of your application & my assent to it, struck with the consequences to which it tended: but when I came to reflect upon the matter afterwards, & had had some conversation with Mr Bowie on the subject; I found that this must be a very futile work (if under any circumstances it could be made interesting) unless, he could be furnished with the incidents of my life, either from my papers, or my recollection, and digesting of past transactions into some sort of form & order with respect to times & circumstances: I knew also that many of the former relative to the part I had acted in the war between France & G:

Britain from the year 1754, until the peace of Paris; & which contained some of the most interesting occurrences of my life, were lost; that my memory is too treacherous to be relied on to supply this defect; and, admitting both were more perfect, that submitting such a publication to the world whilst I continue on the theatre, might be ascribed (however involuntarily I was led into it) to vain motives.
These considerations prompted me to tell Mr Bowie, when I saw him at Philada in May last, that I could have no agency towards the publication of any memoirs respecting myself whilst living: but as I had given my assent to you (when asked) to have them written, & as he had been the first to propose it, he was welcome if he thought his time would not be unprofitably spent, to take extracts from such documents as yet remained in my possession, & to avail himself of any other information I could give; provided the publication should be suspended until I had quitted the stage of human action. I then intended, as I informed him, to have devoted the present expiring winter in arranging all my papers which I had left at home, & which I found a mere mass of confusion (occasioned by frequently shifting them into trunks, & suddenly removing them from the reach of the enemy)—but however strange it may seem it is nevertheless true, that what with company; referrences of old matters with which I ought not to be troubled—applications for certificates, and copies of orders, in addition to the rotine of letters which have multiplied greatly upon me; I have not been able to touch a single paper, or transact any business of my own, in the way of accots &[c]. during the whole course of the winter; or in a word, since my retirement from public life.
I have two reasons, my good sir, for making these communications to you—the first is, by way of apology for not complying with my promise in the full extent you might expect in favor of Mr Bowie. The second is, not knowing where that Gentleman resides I am at a loss without your assistance, to give him the information respecting the disordered state of my papers, which he was told should be arranged, & a proper selection of them made for his inspection, by the Spring. Upon your kindness therefore I must rely to convey this information to him; for tho’ I shou’d be glad at all times, to see Mr Bowie here, I should be unhappy if expectations which can not be realized (in

the present moment) shou’d withdraw him from, or cause him to forego some other pursuits which may be more advantageous to him. My respects if you please to Mrs Witherspoon. I have the honor to be &c.

G: Washington

